Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
	None of the prior art is found to teach or sufficiently suggest the fiber-reinforced plastic structure of reinforced fibers that are discontinuous and have a mass average fiber length of 1 to 15 mm, with crossing points between the reinforced fibers in contact with each other;
	wherein the crossing points between the reinforced fibers in contact with each other have a first inner coating of a first plastic that exhibits no rubber elasticity at room temperature and has a softening point or melting point of 50°C or higher, and a second outer coating of a second plastic that exhibits rubber elasticity at room temperature that has a tensile elongation at break of 200% or more, and has a tensile strength at break of 10 MPa or more; 
	wherein the fiber-reinforced plastic structure includes voids as spaces formed by the first plastic and second plastic- coated reinforced fibers that are columnar supporting bodies and overlap or cross with each other, and the volume content of the voids in the structure is 10 vol% to 97 vol%.
	Thus, claims 1, 3, 4-8, 10 and 12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE